     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 1 of 35 PageID# 1




 1

 2                     IN THE U.S FEDERAL DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
 3
                                CIVIL DIVISION
 4

 5
     Chris Pascone                         )
     2701 Park Center Drive                )
 6   Alexandria, VA 22302                  )
 7
                                           )   Case No: ____________
          Plaintiff,                       )
 8                                         )   JURY DEMAND
 9        vs.                              )   For Race Discrimination,
                                           )   Harassment and Retaliation
10   Oracle America Incorporated &             Under Section 1981;
11   Tom Rose                                  Discrimination, Harassment and
          Defendants.                          Retaliation Under Title VII;
12   1900 Oracle Way.                          Discrimination and Retaliation
13   Reston, VA 20190                          under the American Disabilities
                                               Act Amendments Act of 2008; and
14
                                               Retaliation under the Family
15                                             Medical Leave Act (FMLA).
16

17                                 INTRODUCTION
18
          Pursuant to FRCP Rule 8, and the plausibility requirements
19

20
     of Iqbal and Twombly, the Plaintiff Chris Pascone files this

21   lawsuit against his employer, Oracle America Incorporated
22
     (Oracle) along with the individual Tom Rose, for race
23

24   discrimination, harassment and retaliation under 42 U.S.C.§

25   1981. Pascone also brings additional claims under Title VII, 42
26
     U.S.C. §2000 et seq., against Oracle for race, sex, and
27

28   disability discrimination, harassment and retaliation. Finally,
29
     Pascone also brings a claim of retaliation under the Family
30
     Medical Leave Act (FMLA), 29 U.S.C § 2611 et seq.
31

32

                                      Page 1 of 35
                               Pascone v. Oracle & Tom Rose
                                        Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 2 of 35 PageID# 2




 1        Pascone was an employee of Oracle from July 2018 until the
 2   time of his termination in August 2019. He was employed as a
 3
     Sales Associate, earning an annual wage of approximately
 4

 5   $163,000. Pascone is of Italian ancestry. He is also a
 6
     heterosexual male, married to a woman of Filipino ancestry.
 7
     While at Oracle, Pascone’s supervisor Tom Rose would racially
 8

 9   and sexually harass Pascone by calling him               a “guido”, an
10
     “Italian greaseball”, and by stating that Pascone was a “fag”
11

12
     and a “lady boy lover.”

13        When he complained about this behavior to Oracle, Oracle
14
     claimed they were unable to substantiate this behavior. However,
15

16   an affidavit from his co-worker, Willie Sayyad, confirms the

17   racial and sexual harassment from Oracle and Rose. Additionally,
18
     when Pascone sought accommodations under the American’s with
19

20   Disabilities Act to care for his disabled mother, Rose and
21
     Oracle also stopped communicating with him in regards to his
22
     work duties. Pascone was then terminated in August 2019, and
23

24   offered a severance of $3,193.00, along with a waiver of all
25
     claims.
26

27
          Consequently, an action for the violation of his civil and

28   employment rights now follows.
29

30

31

32

                                      Page 2 of 35
                               Pascone v. Oracle & Tom Rose
                                        Dhali PLLC
         Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 3 of 35 PageID# 3




 1                                   PART I. PARTIES
 2

 3         1. Chris Pascone is of Italian ancestry. He is also a
 4            heterosexual (straight) male. Pascone was employed by
 5
              Oracle as a “Sales Associate” from July 2018 until the time
 6

 7            of his termination in August 2019. Under both Section 1981
 8
              and Title VII, Pascone is an employee of the Defendant
 9
              under 42 U.S.C. §2000 et seq. He is also an employee under
10

11            the FMLA, 29 U.S.C § 2611 et seq.
12
           2. The Defendant Tom Rose was Pascone’s Supervisor at Oracle.
13

14
              Rose is the North American Strategic Cloud Sales Director

15            at Oracle. Based on Rose’s LinkedIn Profile,1 Rose has been
16
              with Oracle since 2010 (Ex. A).
17

18         3. Rose has minimum contacts with this state, and is
19            individually liable under 42 U.S.C §1981 for the
20
              intentional infringement of Plaintiff’s rights. See Wright
21

22            v. StoneMor Partners LLP, No. 3:12-cv-380, 2012 U.S. Dist.
23
              LEXIS 129593, at *4 (W.D.N.C. Sep. 12, 2012) (“[I]ndividual
24
              supervisors can only be held liable under Section 1981 if
25

26            they ‘intentionally cause an employer to infringe upon’ the
27
              rights secured by that statute. [quoting] Tillman v.
28
              Wheaton-Haven Recreation Association, 517 F.2d 1141, 1145
29

30            (4th Cir. 1975)”).
31

32
     1   https://www.linkedin.com/in/tom-rose-674a094b/ (last visited 10/16/2020)
                                          Page 3 of 35
                                   Pascone v. Oracle & Tom Rose
                                            Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 4 of 35 PageID# 4




 1     4. The Defendant Oracle America Incorporated (Oracle) is an
 2        American multinational with hundreds of employees in the
 3
          United States and worldwide. Oracle provides products and
 4

 5        services that address aspects of corporate information
 6
          technology (IT), and trades on the S&P 500 under the ticker
 7
          symbol, “ORCL.”
 8

 9     5. Under Section 1981 and Title VII, Oracle is an employer of
10
          the Plaintiff under 42 U.S.C §2000 et seq. They are also an
11

12
          employer under the FMLA, 29 U.S.C § 2611 et seq.

13          PART II. EXHAUSTION OF EEOC ADMINISTRATIVE REMEDIES
14
       6. On January 2020, Pascone filed a charge of discrimination
15

16        (Form 5) with the U.S. Equal Employment Opportunity

17        Commission (EEOC) alleging race, color, sex, national
18
          origin, disability discrimination, harassment and
19

20        retaliation.
21
       7. On March 10, 2020, Oracle filed its position statement with
22
          the EEOC.
23

24     8. On September 30, 2020, the EEOC issued a “Right to Sue”. It
25
          was received by counsel for the Plaintiff on or about
26

27
          October 8, 2020. This action was filed in this Court within

28        90 days of receipt of the Right to Sue under 42 U.S.C.§
29
          2000(e)-5(f)(1).
30

31

32

                                      Page 4 of 35
                               Pascone v. Oracle & Tom Rose
                                        Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 5 of 35 PageID# 5




 1     9. There are no administrative or exhaustion requirements
 2        under 42 U.S.C §1981, and the Family Medical Leave Act
 3
          (FMLA).
 4

 5                         PART III. JURISDICTION & VENUE
 6
       8. This Court has jurisdiction of this action under 28 U.S.C.
 7
          §1331, 28 U.S.C §1343 (4) and 42 U.S.C. §2000(e)-(5) f in
 8

 9        order to protect rights guaranteed by 42 U.S.C §1981; Title
10
          VII of the 1964 Civil Rights Act, 42 U.S.C. §2000 (e) et
11

12
          seq. and 42 U.S.C. § 12111 et seq.

13     9. Venue is proper in this Court because the Defendants have
14
          sufficient contacts with the venue. Pascone was employed
15

16        and terminated by Oracle while working at the Reston,

17        Virginia location, and the events and allegations contained
18
          in this action also occurred in Virginia.
19

20                        PART IV. STATEMENT OF FACTS
21
       10. The Plaintiff Chris Pascone is of Italian ancestry and
22
          ethnicity. Pascone is a heterosexual male. He is married to
23

24        an Asian female from the Philippines. Pascone also has a
25
          disability association with his mother, who suffers from
26

27
          multiple sclerosis (MS). His mother is wheelchair bound.

28     11. Pascone was employed with the Defendant Oracle from July
29
          2018 to August 2019. He was employed as a Strategic Cloud
30

31        Education Sales Representative, with an annual salary of

32        approximately $86,000, plus another $86,000 in yearly
                                      Page 5 of 35
                               Pascone v. Oracle & Tom Rose
                                        Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 6 of 35 PageID# 6




 1        commissions, for a total annual wage of approximately
 2        $172,000.
 3
       12. Pascone was employed at the Oracle facility located at 1900
 4

 5        Reston Parkway, Reston, Virginia.
 6
       13. Pascone’s immediate supervisor was Tom Rose, a White Male.
 7
       14. Pascone reported to Rose only, on a daily basis.
 8

 9     15. Rose also had approximately another 12-16 employees and/or
10
          Sales Representatives report to him.
11

12
       16. Pascone’s duties while at Oracle included making sales

13        calls and emails to Oracle customers. As part of his
14
          duties, he was also provided with an American Express
15

16        (AMEX) credit card for business related expenses.

17     17. While at Oracle, Pascone was subject to sexual and racial
18
          harassment by his supervisor, Rose.
19

20     18. Almost immediately upon Pascone’s hire, Rose started making
21
          racially and derogatory remarks on a frequent and regular
22
          basis towards Pascone.
23

24     19. Pascone was deeply offended by these racial and sexual
25
          remarks of unwelcomed harassment.
26

27
       20. For example, Rose would openly say to Pascone’s team, that

28        Pascone was a homosexual, and that Pascone was lying about
29
          his sexual orientation.
30

31     21. Rose during this time was also aware that Pascone was

32        engaged to his fiancée, a female, from the Philippines.
                                      Page 6 of 35
                               Pascone v. Oracle & Tom Rose
                                        Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 7 of 35 PageID# 7




 1     22. On October 10, 2018, Rose slapped Pascone on the ass and
 2        said, “Well I thought you swing that way with all the lady
 3
          boys.” This incident was also witnessed by Pascone’s co-
 4

 5        worker, William Sayyad.
 6
       23. Pascone was deeply offended and humiliated. The harassment
 7
          also made it difficult for him to concentrate at work.
 8

 9     24. On November 28, 2018, Rose again made a harassing and
10
          offensive statement suggesting that Pascone’s vacation in
11

12
          Asia, in December 2018 with Pascone’s fiancée was to “bang

13        the lady boys.”
14
       25. Everyone in the room laughed. Pascone was again deeply
15

16        offended by the continued and unwelcomed harassment.

17     26. On November 29, 2018, Rose again said to Pascone, in
18
          reference to his trip to Asia, “don’t enjoy too many lady
19

20        boys because we know what you are into!” Pascone was again
21
          deeply offended, and had trouble concentrating at work.
22
       27. Sometime in December 2018 or January 2019, Pascone on his
23

24        own initiative had a conversation with his manager and
25
          supervisor Tom Rose, regarding work and customer related
26

27
          expenses on his Amex corporate credit card. Pascone let

28        Rose know that during his (Pascone’s) travels, fraudulent
29
          activity had occurred on the Amex card, which Pascone was
30

31        working to correct. Rose told Pascone to deal with this

32

                                      Page 7 of 35
                               Pascone v. Oracle & Tom Rose
                                        Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 8 of 35 PageID# 8




 1        matter himself. All issues on this matter were resolved
 2        sometime in Spring 2019.
 3
       28. In January 2019, Sayyad informed Pascone, that Rose had
 4

 5        said, that “he (Rose) will do whatever it takes to get the
 6
          fag (Pascone) out of here!” Once again Pascone was deeply
 7
          offended for being referred to as a “fag.” Pascone is also
 8

 9        not a homosexual.
10
       29. In February 2019, Rose also called Pascone, an “Italian
11

12
          gangster” and a “Sketchy Italian grease ball.”

13     30. Pascone was again deeply offended and humiliated. Pascone
14
          had trouble concentrating at work by the continued racial
15

16        and sex harassment.

17
     Pascone’s February 2019 – April 2019 Protected Activities
18

19     31. Sometime in February 2019 and again in March 2019, Pascone
20
          engaged in protected activity by voicing his opposition to
21

22        the harassment in a telephone call with Senior Human
23
          Resources (HR) Administrator Angela Floyd. In April 2019,
24
          Pascone for the third time, again complained of harassment
25

26        to Karen Terry, Senior HR advisor.
27
       32. All this while, Pascone also believed that he was being
28
          harassed based on the basis of his race and sex.
29

30

31

32

                                      Page 8 of 35
                               Pascone v. Oracle & Tom Rose
                                        Dhali PLLC
         Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 9 of 35 PageID# 9




 1         33. In March/April 2019, HR had a discussion with Pascone about
 2            the use of racial slurs on Oracle’s LinkedIn webpage.2
 3
              Oracle alleged these slurs were made by Pascone.
 4

 5         34. Pascone informed HR that he had no access or control over
 6
              the Defendant’s corporate webpage and that judging by the
 7
              language used it was possibly made by someone in a
 8

 9            leadership position, including Rose to slander and defame
10
              Pascone.
11

12
           35. Oracle Sales Representatives also do not have the ability

13            to edit or correct any statements made or published on the
14
              Defendant’s LinkedIn webpage.
15

16         36. Upon information and belief, Rose may have had access to

17            edit, add or correct the content of Oracle’s LinkedIn
18
              webpage.
19

20         Disability Discrimination Claims.
21
           37. In the March 2019 period, Pascone was meeting 52% of his
22
              sales quota and was in the top 4 of his entire sales team.
23

24         38. Pascone had closed several software deals in the month of
25
              February 2019, and his performance was equal to or
26

27
              exceeding his peers.

28

29

30

31

32
     2   https://www.linkedin.com/company/oracle (last visited 12/15/2020)
                                          Page 9 of 35
                                   Pascone v. Oracle & Tom Rose
                                            Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 10 of 35 PageID# 10




 1       39. In March 2019, Pascone’s brother died from a car accident.
 2          His mother, a resident in upstate New York, was left
 3
            without a care provider.
 4

 5       40. During this March/April 2019 period, Pascone also completed
 6
            the Oracle’s “Accommodations Request Form” so that he could
 7
            take care of his mother and make funeral arrangements for
 8

 9          his brother.
10
         41. In April 2019, Pascone began taking care of his mother, a
11

12
            disabled individual under the American Disabilities Act

13          Amendments Act of 2008 (ADAAA). She was diagnosed with
14
            Multiple Sclerosis (MS), which affected the major life
15

16          activities of eating, sleeping, walking, standing, sitting,

17          speaking, breathing, learning, reading, concentrating,
18
            thinking, communicating, and interacting with others. She
19

20          was also wheelchair bound.3
21
         42. Pascone sought permission to work remotely so he could take
22
            care of his mother.
23

24       43. Other Sales Representatives who were allowed to work
25
            remotely were: Jeff Gamelin; Bill Gamelin; Ed Quinn and
26

27
            Martin Dandridge. There may well be others.

28

29

30   3  Under the ADAAA, no employer shall discriminate against an employee, “denying equal jobs or
     benefits to a qualified individual because of the known disability of the individual with whom the
31
     qualified individual is known to have a relationship or association…” 42 U.S.C. §12112(b)(4); Thompson
32   v. N.A. Stainless Steel, 131 S.Ct. 863 (2011).
                                                Page 10 of 35
                                         Pascone v. Oracle & Tom Rose
                                                  Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 11 of 35 PageID# 11




 1      44. Soon after engaging in protected activity under the ADAAA
 2         and Title VII, Rose retaliated against Pascone by not
 3
           communicating with Pascone regarding his work duties.
 4

 5      45. Numerous emails, voice mails, text and instant messages
 6
           from Pascone to Rose on work related matters went
 7
           unreturned.
 8

 9      46. Rose’s non-communication with Pascone on work related
10
           matters, prevented Pascone from performing his work duties.
11

12
        47. On or about May 20, 2019, Pascone was informed that he was

13         being terminated, effective May 21, 2019 for being absent
14
           without leave (AWOL). No other reasons were provided.
15

16      48. Pascone immediately sent an email to Oracle management:

17         Barrows, Floyd, Terry and Rose, and informed them that he
18
           was still at work, and that despite his numerous attempts
19

20         to communicate with his supervisor Rose regarding his work
21
           responsibilities and duties, Rose was not returning
22
           Pascone’s email and telephone calls.
23

24      49. Barrows withdrew Pascone’s notice of termination.
25
        50. On July 23, 2019, the undersigned counsel also communicated
26

27
           with Barrows and informed her of his claims under Title VII

28         and other state and federal discrimination laws.
29
        51. Two (2) days later on July 25, 2019, the undersigned also
30

31         communicated with counsel for Oracle, Jenny Cortner.

32

                                      Page 11 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 12 of 35 PageID# 12




 1      52. On July 29, 2019, Pascone again had a conversation with
 2         Barrows and Daniel Scott, Director Global Investigations,
 3
           about the harassment he had been experiencing at work. The
 4

 5         conversation lasted an hour.          They offered no help, nor
 6
           explained to Pascone, what would be the next steps.
 7
        53. Oracle later determined that Pascone’s allegations of
 8

 9         harassment could not be collaborated.
10
        54. Oracle did not try very hard. Oracle never contacted Willie
11

12
           Sayyad, the affiant who had provided a statement. This was

13         despite Pascone telling Oracle to contact Sayyad.
14
        55. Sayyad a co-worker of Pascone, who also reported to Rose,
15

16         states in his affidavit that Rose would frequently sexually

17         and racially harass Pascone, and that Rose also called
18
           Sayyad a “camel jockey” and if he (Sayyad) was riding his
19

20         “camel with precision and care.” Sayyad is Palestinian, and
21
           was extremely offended by the racial harassment from Rose.
22
        56. Sayyad’s affidavit states that Rose would frequently call
23

24         Pascone, a “greasy Italian and a sketchy guido” and that
25
           Pascone, was “a lady boy lover and a little homo.”
26

27
        57. Less than 30 days after Pascone’s protected activities, on

28         August 22, 2019, Pascone received an overnight letter of
29
           termination from Senior VP of Cloud Global Sales, Lawrence
30

31         Jelley.

32      58. Lawrence Jelley works in Australia (Ex. B).
                                      Page 12 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 13 of 35 PageID# 13




 1      59. Plaintiff has neither met nor spoken to Jelley.
 2      60. No reason for his termination was provided in this August
 3
           22, 2019 letter.
 4

 5      61. At the time of Pascone’s termination he was also performing
 6
           satisfactorily.
 7
        62. Pascone was then offered a severance payment of $3,193.00,
 8

 9         in exchange for releasing all of his legal claims against
10
           Oracle. Pascone did not sign the release.
11

12
        63. Pascone was then replaced by an individual outside his

13         protected class, and one who did not engage in protected
14
           activities under the laws.
15

16                           PART V. CAUSES OF ACTION.

17                  COUNT I. RACE DISCRIMINATION UNDER §1981.
18
        64. Plaintiff incorporates by reference all the allegations
19

20         above.
21
        65. Plaintiff is of Italian race, ancestry and/or ethnicity.
22
        66. Defendants Oracle and Rose intentionally discriminated
23

24         against Plaintiff Christopher Pascone on account of his
25
           Italian race, ancestry and/or ethnicity in violation of 42
26

27
           U.S.C. § 1981 by denying him equal terms and conditions of

28         employment including but not limited to Rose’s non-
29
           communications with Pascone and/or by terminating him. See
30

31         Saint Francis College v. Al-Khazraji, 481 U.S. 604, 611

32

                                      Page 13 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 14 of 35 PageID# 14




 1         (1987)(“[G]roups as constituting races, including Swedes,
 2         Norwegians, Germans, Greeks, Finns, Italians[.]”)
 3
        67. Plaintiff’s discrimination was not experienced by others
 4

 5         outside his protected class.
 6
        68. Defendants intentionally interfered with Plaintiff’s
 7

 8
           contract of employment because of their discriminatory

 9         animus towards his ancestry, race and/or ethnicity.
10
           Defendants acted in a willful and wanton manner and in
11

12         callous disregard for the federally-protected rights of the
13         Plaintiff.
14
        69. As a direct and proximate result of this injury from the
15

16         Defendants, Plaintiff has suffered and is suffering
17
           considerable injury, including but not limited to loss of
18
           substantial past and future salary and income, benefits and
19

20         other privileges and entitlements of employment, loss of
21
           professional status and career enhancing and advancement
22

23
           opportunities and loss of retirement savings and benefits.

24         The Plaintiff has also suffered from emotional distress
25
           arising from the loss of his job, the damage to his
26

27         professional reputation and the embarrassment, humiliation,

28         and indignity arising from the discriminatory conduct of
29
           Defendants and/or agents or employees acting on its behalf,
30

31         and the stress and anxiety caused by his wrongful
32
           termination and resultant financial hardship.
                                      Page 14 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 15 of 35 PageID# 15




 1        70. As a consequence of Defendants’ action, it is additionally
 2           liable for attorney’s fees and other costs and interest in
 3
             pursuit of this litigation.
 4

 5       COUNT II. HARASSMENT & HOSTILE WORK ENVIRONMENT UNDER § 1981.
 6
          71. Plaintiff reincorporates by reference the allegations
 7
             above.
 8

 9        72. Defendants Oracle and Rose created a hostile work
10
             environment and/or harassed Plaintiff because of his race,
11

12
             ethnicity and/or ancestry, the offending conduct was

13           unwelcome, was based on Plaintiff’s protected class, and
14
             was sufficiently severe or pervasive when it altered the
15

16           conditions of his employment and created an abusive work

17           environment and was imputable to his employer Oracle and
18
             Rose.
19

20        73. Plaintiff was deeply offended by the behavior.
21
          74. The affirmative defense of Faragher4 and Ellerth5 allows an
22
             employer to avoid strict liability for a supervisor's
23

24           harassment of an employee if no tangible employment action
25
             was taken against the employee. Examples of tangible
26

27
             employment action include “discharge, demotion, or

28           undesirable reassignment.” Matvia v. Bald Head Island
29
             Mgmt., 259 F.3d 261, 266 (4th Cir.2001).
30

31

32   4   Faragher v. City of Boca Raton, 524 U.S. 775 (1998)
     5   Burlington Indus., Inc., v. Ellerth, 524 U.S. 742 (1998)
                                         Page 15 of 35
                                   Pascone v. Oracle & Tom Rose
                                            Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 16 of 35 PageID# 16




 1      75. Plaintiff here suffered tangible employment actions from
 2         his supervisor when he was unable to perform his job
 3
           because of the harassment, when Rose stopped communicating
 4

 5         with Pascone on work related matters, stripped of all of
 6
           his employment duties and/or when he was subsequently
 7
           terminated in August 2019. As a result, “vicarious
 8

 9         liability is absolute.” Mikels v. City of Durhum, 183 F.3d.
10
           323, 332 (4th Cir. 1999).
11

12
        76. As a direct and proximate result of this injury from the

13         Defendants, Plaintiff has suffered and is suffering
14
           considerable injury, including but not limited to loss of
15

16         substantial past and future salary and income, benefits and

17         other privileges and entitlements of employment, loss of
18
           professional status and career enhancing and advancement
19

20         opportunities and loss of retirement savings and benefits.
21
           The Plaintiff has also suffered from emotional distress
22
           arising from the loss of his job, the damage to his
23

24         professional reputation and the embarrassment, humiliation,
25
           and indignity arising from the discriminatory conduct of
26

27
           Defendants and/or agents or employees acting on its behalf,

28         and the stress and anxiety caused by his wrongful
29
           termination and resultant financial hardship.
30

31

32

                                      Page 16 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 17 of 35 PageID# 17




 1      77. As a consequence of Defendants’ actions, it is additionally
 2         liable for attorney’s fees and other costs and interest in
 3
           pursuit of this litigation.
 4

 5                    COUNT III. RETALIATION UNDER § 1981
 6
        78. Plaintiff reincorporates by reference the allegations
 7
           above.
 8

 9      79. Plaintiff engaged in protected activity and opposition to
10
           practices made unlawful under Section 1981 while employed
11

12
           by the Defendants.

13      80. As a result of his protected activities and opposition to
14
           practices made unlawful under Section 1981, Plaintiff was
15

16         subjected to an adverse employment action, up to and

17         including termination.
18
        81. A casual connection exists between Plaintiff’s protected
19

20         activities and the adverse employment actions taken by the
21
           Defendants.
22
        82. As a direct and proximate result of this injury from the
23

24         Defendants, Plaintiff has suffered and is suffering
25
           considerable injury, including but not limited to loss of
26

27
           substantial past and future salary and income, benefits and

28         other privileges and entitlements of employment, loss of
29
           professional status and career enhancing and advancement
30

31         opportunities and loss of retirement savings and benefits.

32         The Plaintiff has also suffered from emotional distress
                                      Page 17 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 18 of 35 PageID# 18




 1         arising from the loss of his job, the damage to his
 2         professional reputation and the embarrassment, humiliation,
 3
           and indignity arising from the discriminatory conduct of
 4

 5         Defendants and/or agents or employees acting on its behalf,
 6
           and the stress and anxiety caused by his wrongful
 7
           termination and resultant financial hardship.
 8

 9      83. As a consequence of Defendants’ actions, it is additionally
10
           liable for attorney’s fees and other costs and interest in
11

12
           pursuit of this litigation.

13              COUNT IV. RACE DISCRIMINATION UNDER TITLE VII.
14
                              42 U.S.C.§ 2000 ET SEQ.
15

16      84. Plaintiff reincorporates by reference all the allegations

17         above.
18
        85. Plaintiff is of Italian race, ancestry and/or ethnicity.
19

20      86. Defendant Oracle intentionally discriminated against
21
           Plaintiff Christopher Pascone on account of his race,
22
           ancestry and/or ethnicity in violation of Title VII, by
23

24         denying him equal terms and conditions of employment and/or
25
           by terminating him.
26

27
        87. Plaintiff’s race discrimination was not experienced by

28         others outside his protected class.
29
        88. Defendant intentionally interfered with Plaintiff’s
30

31         contract of employment because of their discriminatory
32
           animus towards his race. Defendant acted in a willful and
                                      Page 18 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 19 of 35 PageID# 19




 1         wanton manner and in callous disregard for the federally-
 2         protected rights of the Plaintiff.
 3
        89. As a direct and proximate result of this injury from the
 4

 5         Defendant, Plaintiff has suffered and is suffering
 6
           considerable injury, including but not limited to loss of
 7
           substantial past and future salary and income, benefits and
 8

 9         other privileges and entitlements of employment, loss of
10
           professional status and career enhancing and advancement
11

12
           opportunities and loss of retirement savings and benefits.

13         The Plaintiff has also suffered from emotional distress
14
           arising from the loss of his job, the damage to his
15

16         professional reputation and the embarrassment, humiliation,

17         and indignity arising from the discriminatory conduct of
18
           Defendant and/or agents or employees acting on its behalf,
19

20         and the stress and anxiety caused by his wrongful
21
           termination and resultant financial hardship.
22
        90. As a consequence of Defendant’s action, it is additionally
23

24         liable for attorney’s fees and other costs and interest in
25
           pursuit of this litigation.
26

27
                 COUNT V. SEX DISCRIMINATION UNDER TITLE VII.

28                            42 U.S.C. §2000 ET SEQ.
29
        91. Plaintiff reincorporates by reference all the allegations
30

31         above.

32      92. Plaintiff is a heterosexual male.
                                      Page 19 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 20 of 35 PageID# 20




 1      93. Defendant Oracle intentionally discriminated against
 2         Plaintiff on account of his “sex,” in violation of Title
 3
           VII, by denying him equal terms and conditions of
 4

 5         employment and/or by terminating him.
 6
        94. Plaintiff’s discrimination was not experienced by others
 7
           outside his protected class.
 8

 9      95. Defendant intentionally interfered with Plaintiff’s
10
           contract of employment because of their discriminatory
11

12         animus towards his sex. Defendant acted in a willful and
13         wanton manner and in callous disregard for the federally-
14
           protected rights of the Plaintiff.
15

16      96. As a direct and proximate result of this injury from the
17
           Defendant, Plaintiff has suffered and is suffering
18
           considerable injury, including but not limited to loss of
19

20         substantial past and future salary and income, benefits and
21
           other privileges and entitlements of employment, loss of
22

23
           professional status and career enhancing and advancement

24         opportunities and loss of retirement savings and benefits.
25
           The Plaintiff has also suffered from emotional distress
26

27         arising from the loss of his job, the damage to his

28         professional reputation and the embarrassment, humiliation,
29
           and indignity arising from the discriminatory conduct of
30

31         Defendant and/or agents or employees acting on its behalf,
32

                                      Page 20 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 21 of 35 PageID# 21




 1           and the stress and anxiety caused by his wrongful
 2           termination and resultant financial hardship.
 3
          97. As a consequence of Defendant’s action, it is additionally
 4

 5           liable for attorney’s fees and other costs and interest in
 6
             pursuit of this litigation.
 7
            COUNT VI. SEX HARASSMENT & HOSTILE WORK ENVIRONMENT UNDER
 8

 9                         TITLE VII. 42 U.S.C §2000 ET SEQ.
10
          98. Plaintiff reincorporates by reference all the allegations
11

12
             above.

13        99. Defendant Oracle created a hostile work environment and/or
14
             harassed Plaintiff because of his “sex,” the offending
15

16           conduct was unwelcome, was based on Plaintiff’s protected

17           class, and was sufficiently server or pervasive when it
18
             altered the conditions of his employment and created an
19

20           abusive work environment and was imputable to his employer
21
             Oracle.
22
          100. Plaintiff was deeply offended by the unwelcomed sexual
23

24           harassment.
25
          101. The affirmative defenses of Faragher6 & Ellerth7 allow an
26

27
             employer to avoid strict liability for a supervisor's

28           harassment of an employee if no tangible employment action
29
             was taken against the employee. Examples of tangible
30

31

32   6   Faragher v. City of Boca Raton, 524 U.S. 775 (1998)
     7   Burlington Indus., Inc., v. Ellerth, 524 U.S. 742 (1998)
                                         Page 21 of 35
                                   Pascone v. Oracle & Tom Rose
                                            Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 22 of 35 PageID# 22




 1         employment action include “discharge, demotion, or
 2         undesirable reassignment.” Matvia v. Bald Head Island Mgmt.,
 3
           259 F.3d 261, 266 (4th Cir.2001).
 4

 5      102. Plaintiff here suffered tangible employment actions from
 6
           his supervisor when he was unable to perform his job
 7

 8
           because of the harassment, when the employer stopped

 9         communicating with him on work related matters, stripped of
10
           all of his employment duties and/or when he was
11

12         subsequently terminated in August 2019. As a result,
13         “vicarious liability is absolute.” Mikels v. City of
14
           Durhum, 183 F.3d. 323, 332 (4th Cir. 1999).
15

16      103. As a direct and proximate result of this injury from the
17
           Defendants, Plaintiff has suffered and is suffering
18
           considerable injury, including but not limited to loss of
19

20         substantial past and future salary and income, benefits and
21
           other privileges and entitlements of employment, loss of
22

23
           professional status and career enhancing and advancement

24         opportunities and loss of retirement savings and benefits.
25
           The Plaintiff has also suffered from emotional distress
26

27         arising from the loss of his job, the damage to his

28         professional reputation and the embarrassment, humiliation,
29
           and indignity arising from the discriminatory conduct of
30

31         Defendants and/or agents or employees acting on its behalf,
32

                                      Page 22 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 23 of 35 PageID# 23




 1           and the stress and anxiety caused by his wrongful
 2           termination and resultant financial hardship.
 3
          104. As a consequence of Defendants’ actions, it is
 4

 5           additionally liable for attorney’s fees and other costs and
 6
             interest in pursuit of this litigation.
 7
         COUNT VII. RACIAL HARASSMENT & HOSTILE WORK ENVIRONEMENT UNDER
 8

 9                       TITLE VII. 42 U.S.C. §2000 ET SEQ.
10
          105. Plaintiff reincorporates by reference all the allegations
11

12
             above.

13        106. Defendant Oracle created a hostile work environment and/or
14
             harassed Plaintiff because of his “race,” the offending
15

16           conduct was unwelcome, was based on Plaintiff’s protected

17           class, and was sufficiently server or pervasive when it
18
             altered the conditions of his employment and created an
19

20           abusive work environment and was imputable to his employer
21
             Oracle.
22
          107. Plaintiff was deeply offended by the unwelcomed racial
23

24           harassment.
25
          108. The affirmative defense of Faragher8 and Ellerth9 allows
26

27
             an employer to avoid strict liability for a supervisor's

28           harassment of an employee if no tangible employment action
29
             was taken against the employee. Examples of tangible
30

31

32   8   Faragher v. City of Boca Raton, 524 U.S. 775 (1998)
     9   Burlington Indus., Inc., v. Ellerth, 524 U.S. 742 (1998)
                                         Page 23 of 35
                                   Pascone v. Oracle & Tom Rose
                                            Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 24 of 35 PageID# 24




 1         employment action include “discharge, demotion, or
 2         undesirable reassignment.” Matvia v. Bald Head Island
 3
           Mgmt., 259 F.3d 261, 266 (4th Cir.2001).
 4

 5      109. Plaintiff here suffered tangible employment actions from
 6
           his supervisor when he was unable to perform his job
 7

 8
           because of the harassment, when the employer stopped

 9         communicating with him, stripped Plaintiff of all of his
10
           employment duties and/or when he was subsequently
11

12         terminated in August 2019. As a result, “vicarious
13         liability is absolute.” Mikels v. City of Durhum, 183 F.3d.
14
           323, 332 (4th Cir. 1999).
15

16      110. As a direct and proximate result of this injury from the
17
           Defendants, Plaintiff has suffered and is suffering
18
           considerable injury, including but not limited to loss of
19

20         substantial past and future salary and income, benefits and
21
           other privileges and entitlements of employment, loss of
22

23
           professional status and career enhancing and advancement

24         opportunities and loss of retirement savings and benefits.
25
           The Plaintiff has also suffered from emotional distress
26

27         arising from the loss of his job, the damage to his

28         professional reputation and the embarrassment, humiliation,
29
           and indignity arising from the discriminatory conduct of
30

31         Defendants and/or agents or employees acting on its behalf,
32

                                      Page 24 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 25 of 35 PageID# 25




 1         and the stress and anxiety caused by his wrongful
 2         termination and resultant financial hardship.
 3
        111. As a consequence of Defendants’ actions, it is
 4

 5         additionally liable for attorney’s fees and other costs and
 6
           interest in pursuit of this litigation.
 7
      COUNT VIII. RETALIATION UNDER TITLE VII. 42 U.S.C §2000 ET SEQ.
 8

 9      112. Plaintiff reincorporates by reference all the allegations
10
           above.
11

12
        113. Plaintiff engaged in protected activity and opposition to

13         practices made unlawful under Title VII, 42 U.S.C. §2000 et
14
           seq., while employed by the Defendants.
15

16      114. As a result of his protected activities and opposition to

17         practices made unlawful under Title VII, Plaintiff was
18
           subjected to adverse employment actions, up to and
19

20         including termination.
21
        115. A casual connection exists between Plaintiff’s protected
22
           activities and the adverse employment actions taken by the
23

24         Defendants.
25
        116. As a direct and proximate result of this injury from the
26

27
           Defendants, Plaintiff has suffered and is suffering

28         considerable injury, including but not limited to loss of
29
           substantial past and future salary and income, benefits and
30

31         other privileges and entitlements of employment, loss of

32         professional status and career enhancing and advancement
                                      Page 25 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 26 of 35 PageID# 26




 1         opportunities and loss of retirement savings and benefits.
 2         Plaintiff has also suffered from emotional distress arising
 3
           from the loss of his job, the damage to his professional
 4

 5         reputation and the embarrassment, humiliation, and
 6
           indignity arising from the discriminatory conduct of
 7
           Defendants and/or agents or employees acting on its behalf,
 8

 9         and the stress and anxiety caused by his wrongful
10
           termination and resultant financial hardship.
11

12
        117. As a consequence of Defendants’ actions, it is

13         additionally liable for attorney’s fees and other costs and
14
           interest in pursuit of this litigation.
15

16          COUNT IX. DISABILITY DISCRIMINATION UNDER the ADAAA.

17                           42 U.S.C. §12112 ET SEQ.
18
        118. Plaintiff reincorporates by reference all the allegations
19

20         above.
21
        119. Under the American Disabilities Act Amendments Act (ADAAA)
22
           of 2008, “no employer shall discriminate against an
23

24         employee, “denying equal jobs or benefits to a qualified
25
           individual because of the known disability of the
26

27
           individual with whom the qualified individual is known to

28         have a relationship or association…” 42 U.S.C.
29
           §12112(b)(4); Thompson v. N.A. Stainless Steel, 131 S.Ct.
30

31         863 (2011)

32

                                      Page 26 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 27 of 35 PageID# 27




 1      120. In the present instance, Pascone’s mother has a disability
 2         and a record of said disability under the ADAAA. At all
 3
           times Plaintiff’s employer Oracle had knowledge of the
 4

 5         mother’s disability or perceived disability, since Pascone
 6
           requested leave to care for his disabled mother. Mrs.
 7
           Pascone also has a record of such an impairment and was
 8

 9         regarded as having such an impairment by Oracle under the
10
           ADAAA.
11

12
        121. Plaintiff alleges that one or more of the agents,

13         managers, supervisors, and/or employees of Oracle, acting
14
           on its behalf, subjected him to disability discrimination
15

16         on the basis of his association to his mother, when they

17         stripped him of his prior duties, refused to communicate
18
           with him, only to then terminate him, affecting the terms
19

20         and conditions of his employment.
21
        122. As a direct and proximate result of this injury from the
22
           Defendant, Plaintiff has suffered and is suffering
23

24         considerable injury, including but not limited to loss of
25
           substantial past and future salary and income, benefits and
26

27
           other privileges and entitlements of employment, loss of

28         professional status and career enhancing and advancement
29
           opportunities and loss of retirement savings and benefits.
30

31         Plaintiff has also suffered from emotional distress arising

32         from the transfer, the damage to his professional
                                      Page 27 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 28 of 35 PageID# 28




 1         reputation and the embarrassment, humiliation, and
 2         indignity arising from the discriminatory conduct of
 3
           Defendant and/or agents or employees acting on its behalf,
 4

 5         and the resultant financial hardship.
 6
        123. As a consequence of Defendant’s action, they are
 7
           additionally liable for attorney’s fees and other costs and
 8

 9         interest in pursuit of this litigation.
10
               COUNT X. FAILURE TO ACCOMMODATE UNDER THE ADAAA
11

12
                              42 U.S.C. §12112 ET SEQ.

13      124. Plaintiff reincorporates by reference all the allegations
14
           above.
15

16      125. Defendant was at all times an employer of Plaintiff for

17         purposes of the American Disabilities Act Amendments Act of
18
           2008 (ADAAA), 42 U.S.C. §§12112 et seq.
19

20      126. Plaintiff Pascone has a disability association with his
21
           mother, who has been diagnosed with Multiple Sclerosis
22
           (MS). She is also wheelchair bound, that substantially
23

24         limits one or more major life activities under the ADAAA in
25
           this case: eating, sleeping, walking, standing, sitting,
26

27
           and breathing.

28      127. At all times of Plaintiff’s employment, Defendant had
29
           knowledge of the disability or perceived disability.
30

31

32

                                      Page 28 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 29 of 35 PageID# 29




 1      128. Plaintiff informed Defendant of his request for reasonable
 2         accommodations in this case to work remotely like his
 3
           colleagues at Oracle.
 4

 5      129. Plaintiff alleges that one or more of the agents,
 6
           managers, or supervisors of Defendant failed to accommodate
 7
           his ADAAA requests. Had Defendant engaged in the
 8

 9         interactive process, a reasonable accommodation would have
10
           been identified, that would not have caused an undue burden
11

12
           or undue hardship to the Plaintiff.                 Plaintiff would also

13         have been able to perform the essential functions of his
14
           position with an accommodation under the ADAAA.
15

16      130. The defendant subsequently not only failed to engage in

17         the interactive process, but also denied all reasonable
18
           requests for accommodations for alternative work
19

20         arrangements, but also subjected Plaintiff to adverse
21
           employment actions, by terminating him in August 2019.
22
        131. The Defendant is unable to show that the reasonable
23

24         accommodations requested would have imposed “an undue
25
           hardship on the operation of the business.” 42 U.S.C. §
26

27
           12112(b)(5).

28      132. As a direct and proximate result of this injury from the
29
           Defendant, Plaintiff has suffered and is suffering
30

31         considerable injury, including but not limited to loss of

32         substantial past and future salary and income, benefits and
                                      Page 29 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 30 of 35 PageID# 30




 1         other privileges and entitlements of employment, loss of
 2         professional status and career enhancing and advancement
 3
           opportunities, and loss of retirement savings and benefits.
 4

 5         Plaintiff has also suffered from emotional distress arising
 6
           from the loss of her job, the damage to her professional
 7
           reputation and the embarrassment, humiliation, and
 8

 9         indignity arising from the discriminatory conduct of
10
           Defendant and/or agents or employees acting on its behalf,
11

12
           and the stress and anxiety caused by her wrongful

13         termination and resultant financial hardship.
14
        133. As a consequence of Defendant’s action, Oracle is
15

16         additionally liable for

17           attorneys’ fees and other costs and interest in pursuit of
18
             this litigation.
19

20                   COUNT XI. RETALIATION UNDER THE ADAAA
21
                              42 U.S.C. §12112 ET SEQ.
22
        134. Plaintiff reincorporates by reference the allegations
23

24         above.
25
        135. At all pertinent times, Plaintiff was entitled to
26

27
           protection under the American Disabilities Act Amendments

28         Act of 2008 (ADAAA).
29
        136. The ADAAA makes it unlawful to retaliate against any
30

31         person who engaged in protected activity. 42 U.S.C.

32         §12203(a)
                                      Page 30 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 31 of 35 PageID# 31




 1      137. Plaintiff engaged in protected activities and opposition
 2         to practices made unlawful under the ADAAA while employed
 3
           by the Defendant.
 4

 5      138. As a result of his protected activities and opposition to
 6
           practices made unlawful under the ADAAA, Plaintiff was
 7
           subjected to adverse employment actions, including
 8

 9         termination and other adverse employment conditions that
10
           may well dissuade an employee from filing a claim of
11

12
           discrimination.

13      139. A casual connection exists between Plaintiff’s protected
14
           activities and the adverse employment actions taken by
15

16         Defendant.

17      140. Defendant’s acts of retaliation caused Plaintiffs to
18
           suffer economic losses, physical harm, mental and emotional
19

20         distress, embarrassment, humiliation and indignity.
21
        141. This intentional, reckless, and/or willful retaliation by
22
           the part of Defendant constitutes a violation of
23

24         Plaintiff’s statutory rights under the ADAAA.
25
        142. By reason of Defendant’s retaliation, Plaintiff is
26

27
           entitled to all legal and equitable remedies under the

28         ADAAA, including his attorney’s fees.
29

30

31

32

                                      Page 31 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 32 of 35 PageID# 32




 1   COUNT XII. RETALIATION UNDER THE FAMILY MEDICAL LEAVE ACT (FMLA)
 2                            29 U.S.C. §2615 ET SEQ.
 3
        143. Plaintiff reincorporates by reference all the allegations
 4

 5         above.
 6
        144. Under the FMLA it is illegal for the Defendant’s to
 7
           discharge or discriminate in any manner, against an
 8

 9         individual for opposing any practice made unlawful under
10
           the FMLA. See 29 U.S.C § 2615 (a)(2).
11

12
        145. This Court analyzes FMLA retaliation claims under

13         the McDonnell Douglas framework. See Yashenko v. Harrah's
14
           NC Casino Co., LLC, 446 F.3d 541 (4th Cir. 2006). A prima
15

16         facie case for retaliation exists where: (1) the plaintiff

17         engaged in a protected activity; (2) the defendant took
18
           adverse action against him; and (3) the adverse action was
19

20         causally connected to his protected
21
           activity. Id. (citing Cline v. Wal-Mart Stores, Inc., 144
22
           F.3d 294, 301 (4th Cir. 1998)).
23

24      146. In the present instance, Pascone engaged in protected
25
           activity by requesting medical leave to make funereal
26

27
           arrangements for his brother and to care for his disabled

28         mother.
29
        147. Upon his request, his manager Rose, stopped communicating
30

31         with Pascone on work related matters, preventing Pascone

32

                                      Page 32 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 33 of 35 PageID# 33




 1         from doing his job. He was then terminated in May 2019,
 2         only to be terminated again in August 2019.
 3
        148. Because of the close proximity of the adverse actions, it
 4

 5         creates an inference of a causal connection that would
 6
           dissuade a reasonable employee from filing an FMLA claim.
 7
        149. Defendants’ acts caused Plaintiff to suffer economic
 8

 9         losses.
10
        150. This intentional, reckless, and/or willful act on the part
11

12
           of the Defendant constitutes a violation of Pascone’s

13         statutory rights under the FMLA.
14
        151. By reason of Defendant’s actions, the Plaintiff is
15

16         entitled to all legal, monetary liquidated and equitable

17         remedies under the FMLA, including his attorney’s fees,
18
           plus interest.
19

20                          PART VI. PRAYER FOR RELIEF
21
           WHEREFORE, the Plaintiff prays that this Honorable Court:
22
           A. Declare that the Defendants committed one or more of the
23

24   following acts:
25
           (i). That Oracle and Rose knowingly violated his rights
26         under 42 U.S.C. §1981, when they discriminated, harassed
           and retaliated against the Plaintiff;
27
           (ii) That Oracle discriminated against the Plaintiff on the
28         basis of race, sex, and disability in violation of Title
29
           VII, 42 U.S.C §2000 et seq.
           (iii). That Oracle racially and sexually harassed the
30         Plaintiff in violation of Title VII, 42 U.S.C §2000 et seq;
31         (iv) That Oracle Retaliated against Plaintiff for engaging
           in protected activities under Title VII, 42 U.S.C §200 et
32         seq;
                                      Page 33 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 34 of 35 PageID# 34




 1         (v) That Oracle discriminated and retaliated against the
           Plaintiff under the American Disabilities Act Amendments
 2         Act of 2008 (ADAAA), 42 U.S.C. §12112 et seq; and that
 3         (vi). Oracle retaliated against him under the Family
           Medical Leave Act.
 4

 5         B. That the Court award Plaintiff damages in the amount
 6
     equal to all of his accumulated lost wages and benefits,
 7

 8
     including back pay, front pay and benefits, punitive damages,

 9   and compensatory and emotional damages for the financial,
10
     physical and emotional harm caused by Defendant, including pre-
11

12   judgment and post judgment interest and any other damages
13   permitted under the federal laws, in an amount no less than
14
     three million dollars ($3,000,000.00);
15

16         C. That the Court also award Plaintiff payment of all fees,
17
     costs and expenses inclusive of attorney’s fees and expert fees
18
     and any and all other remedies that the Plaintiff maybe entitled
19

20   to by all the laws and the powers of this Court.
21
           Part VII.        Jury Demand
22

23
                 Plaintiff requests a trial by jury on all counts.
24

25
     Dated: December 28, 2020                          Respectfully Submitted,
26

27
                                                      /s/ Monique A. Miles, Esq.
28                                                                 VSB No. 78828
29
                                                      Old Towne Associates, P.C.
                                                                Attorneys at Law
30                                                      216 South Patrick Street
31
                                                       Alexandria, VA 22314-3528
                                                            Phone: (703)519-6810
32                                                 mmiles@oldtowneassociates.com
                                      Page 34 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
     Case 1:20-cv-01593-TSE-JFA Document 1 Filed 12/28/20 Page 35 of 35 PageID# 35




 1

 2                                                                        Dhali PLLC
 3                                                          /s/A.J Dhali, Esq.
 4                                                           DC Bar No. 495909
                                                                    Dhali PLLC
 5                                                1629 K Street, NW, Suite 300
 6                                                       Washington D.C. 20006
                                                         Phone: (202) 556-1285
 7                                                         Fax: (202) 351-0518
 8                                                        ajdhali@dhalilaw.com
                                              Pro Hac Vice Application Pending
 9

10                                                             Counsel for Plaintiff
11

12

13

14         Enc: Exhibit A, Tom Rose LinkedIn Profile
15
                 Exhibit B, Lawrence Jelly LinkedIn Profile
16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

                                      Page 35 of 35
                                Pascone v. Oracle & Tom Rose
                                         Dhali PLLC
